PER CURIAM.
This appeal is dismissed for lack of jurisdiction. See G.L.S. v. Department of Children and Families, 700 So.2d 96 (Fla. 1st DCA 1997)(adjudicatory order in which parental rights are terminated is final, appeal-able, order), petition for review pending, Case No. 91,771 (Fla., filed Nov. 7, 1997). However, the dismissal is without prejudice to appellant’s right to file a petition for a writ of habeas corpus in the trial court, seeking a belated appeal. In the Interest of E.H., 609 So.2d 1289 (Fla.1992). As we did in G.L.S., we certify conflict with the decisions of the Fifth District Court of Appeal in Moore v. Department of Health and Rehabilitative *954Services, 664 So.2d 1137 (Fla. 5th DCA 1995), and Lewis v. Department of Health and Rehabilitative Services, 670 So.2d 1191 (Fla. 5th DCA 1996).
APPEAL DISMISSED.
WOLF, WEBSTER and DAVIS, JJ., concur.